Title: [Diary entry: 15 May 1786]
From: Washington, George
To: 

Monday 15th. Thermometer at 64 in the Morning—68 at Noon and 68 at Night. Clear morning with but little Wind. About 10 Oclock clouds arose to the westward, and at 11 it began to thunder; About 12, a small, & very light sprinkling of rain fell, after which it cleared, but about 4 Oclock in the afternoon another cloud arose from whence we had a slow & moderate rain for about 3 quarters of an hour which softened the top of the ground (before much baked) and must be of great service to vegetation. Wind what there was of it came from the So. West. I rid to the Plantations in the Neck and to Muddy hole. At the latter perceived the Irish Potatoes to be coming up. At the former the Plows having overtaken the dung Carts (which were carrying out dung to spread in the Corn rows) I set them to plowing and planting the Peas—ordering the alternate Pea rows to be planted at the same distance (viz. 18 Inches) a part, as the Corn is—intending the intermediate ones to be drilled, that is, planted at 6 Inches a part to see which Mode will be most productive. A  with whom an agreement was made to bring a load of good & clean Shells having brought very bad and dirty ones they were refused. Majr. G. Washington went up to Alexandria on business. Doctr. Craik returned with him (by desire) in the afternoon to visit Mrs. Washington, who had been troubled for several days with a pain in her Shoulder.